1/6/15

       To: Judge LittleJohn


       Reference to


       Court Appeals Number 804-14-00785-cv


       Court case number2011-CI-35957




       Appellant Maryann Castro did serve Appellee Manuel G. Castro


       Attorney Joseph Appcit was handed legal documents I filed

       Respectfully


       Ms. Maryann Castru Pro Se


       1501 Olive


       Jourdanton Texas 78026


       830-496-0133                                                   5   C^
                                                                           ■
                                                                                    en



       PacatlJtudG2014@gmail.com
                                                                               "   *\j    L. ■**

                                                                                   en    :*! •'




         Id

LOOd          waLO:t:I SLOE 9